SUMMARY OPINION
POPOVICH, Chief Judge.
FACTS
This matter arises from a police raid on the Esquire Bar at 7:00 p.m. on Friday, December 21, 1984. The raid was conducted pursuant to a warrant authorizing the search of all persons on the premises. The facts surrounding the issuance of the warrant and subsequent raid are described in State v. Robinson, 371 N.W.2d 624 (Minn.Ct.App.1985).
During the raid, Officer Thomas Bergren asked respondent Dorothy Harut for her identification. She stated it was in her purse between two video games. Officer Bergren located a small coin purse between the video games. It contained respondent’s driver’s license, 8 marijuana cigarettes and some pills. Respondent was arrested and *364later charged with possession of pentazo-cine.
On March 21, 1985, an omnibus hearing was held. After hearing testimony from the arresting officers, the court granted respondent’s motion to suppress the controlled substances seized from respondent’s purse.
DECISION
The “all persons” warrant in this matter was an illegal general warrant. The search of respondent’s purse was not incident to a lawful arrest and did not fall within any good faith exception to the exclusionary rule. Robinson, 371 N.W.2d at 625.
Affirmed.